DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's traversal of the restriction of claims 41-46 in the reply filed on 10/18/2022 is acknowledged.  On page 9 of the Remarks, Applicant states:
 The Applicant respectfully disagrees with the restriction of claims 41-46 at least because claims 41-46 overlap in scope with claims 33-40 of elected Invention III. Indeed, claims 41-46 depend directly or indirectly from independent claim 33 of Invention III. As another example, claim 34 recites, "wherein the package body comprises a dielectric sheet comprising mold compound pressed around the IC chip." Claim 43 sets forth, "wherein the package body is a laminated dielectric sheet pressed onto the IC chip." Accordingly, there is clearly overlap in scope between claims 33-40 and 41-46.

The examiner agrees claim 34 should also be considered a linking claim, together with claim 33. Applicant argues claims 41-46 depend directly or indirectly from claim 33. This is true. However, claim 33 is a linking claim, as previously mentioned. The restriction requirement was imposed between claims 41-46 and claims 34-40, with claim 33 as a linking claim. As discussed above, claim 34 is now also treated as a linking claim. The restriction between claims 35-40 and 41-46 is deemed proper, because, although these inventions are related, they are distinct, as claims 35-40 are drawn to specific structural details of an electronic component package, such details not being required by claims 41-46, and claims 41-46 are drawn to an arrangement of a plurality of electronic component packages. The two inventions can also be considered related as combination-subcombination, with claims 41-46 being combination claims not requiring the details of the subcombination (i.e. the details found in claims 35-40). Applicant argues there is no burden to examine the two groups of claims. The examiner respectfully disagrees. Examining claims 41-46 would require searching for art related to spacing of plural components, which has nothing to do with the structural details claimed in claims 35-40. As search and examination burden would certainly exist, due to having to perform divergent searches and writing separate rejections with different prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 33-34 and 36-40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kobayashi (JP2005-353837A) in view of Juskey US6356453B1.
Kobayashi reads on the claims as follows (refer to Fig. 1; limitations not disclosed are crossed out, below):
Claim 33. An electronic component package (10) comprising: 
an integrated circuit (IC) chip (12) comprising: 
an active side (bottom side); and 
a bond pad (22) on the active side; 
a package body (20) surrounding the IC chip, wherein a bottom side of the package body is coplanar with the active side of the IC chip; 
a signal distribution structure (all structure below 20) on the active side of the IC chip and on the package body, the signal distribution structure comprising: 
a first conductor (23 with 28 and 30) coupled to the bond pad, and extending laterally to at least a first position outside of a footprint of the IC chip; 


Claim 34. The electronic component package of claim 33, wherein the package body comprises a dielectric sheet comprising mold compound pressed around the IC chip.  Note that this is a product claim, and the process limitations “pressed around the IC chip” does not result structurally distinguish the claimed dielectric sheet from the prior art.
Claim 36. The electronic component package of claim 33, 
Claim 37. The electronic component package of claim 33, wherein the signal distribution structure comprises a first dielectric layer (18) that comprises a first via hole (18a) through which the first conductor is coupled to the bond pad, and no laterally-running traces extend through the first dielectric layer.  
Claim 38. The electronic component package of claim 37, wherein the first conductor runs through the first via hole to the bond pad (see 28a and 23). 

Claim 39. The electronic component package of claim 38, wherein: the signal distribution structure comprises a second dielectric layer (32) that laterally surrounds the first conductor and comprises a second via hole (32a) 
Claim 40. The electronic component package of claim 33, 

Kobayashi discloses the claimed invention, except for the limitations crossed out, above. 
Juskey discloses (refer to Fig. 5) an electronic component package very similar to that of Kobayashi, in which the signal distribution structure includes a first conductor (515), similar to the first conductor (23 with 28 and 30) of Kobayashi, and further includes a second conductor (539 and 541) coupled to the first conductor at a first position outside of the footprint of the IC chip, and extending laterally in a second direction, different from the first direction, to a second position; and a land (543)coupled to the second conductive layer at the second position, the second position being inside the footprint of the IC chip. The signal distribution structure further comprises a second dielectric layer (512) which comprises a second via hole (see 541) through which the second conductor is connected to the first conductor; the second conductor runs through the second via hole to the first conductor; and the signal distribution structure comprises a third dielectric layer (544), wherein both second dielectric layer and the third dielectric layer laterally surround the second conductor. At least a portion of the land is positioned directly vertically below the bond pad, and no conductive path extends directly vertically between the land and the bond pad. See Fig. 5. 
In view of the teachings of Juskey, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the signal distribution structure of Kobayashi in line with the signal distribution structure design disclosed by Juskey, similar to the drawing below. One of ordinary skill in the art would have found it obvious to do so as a matter of choosing among known electronic component package designs. 

    PNG
    media_image1.png
    204
    306
    media_image1.png
    Greyscale

Claims 35 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kobayashi in view of Juskey and further in view of Glenn (US6962829).
Kobayashi in view of Juskey renders obvious the claimed invention, except for a lateral distance between the land and a center of the footprint of the IC chip being less than a lateral distance between the bond pad and the center of the footprint of the IC chip as claimed in claim 35.
However, such a signal distribution structure design is conventional. See Fig. 2 of Glenn.
Therefore, in view of the further teachings of Glenn, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose the bond pads closer to the center of the footprint, as claimed, as a simple substitution of one known design for another, with predictable results.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729